Order unanimously affirmed. Memorandum: In affirming the dismissal of these indictments we note that the Grand Jury has power to indict for crimes which are defined in the Penal Law as felonies or misdemeanors (Penal Law, § 10.00, subd. 6). It may not indict, however, for breach of the Sabbath Law (General Business Law, § 4) which is defined as a violation (Penal Law, § 55.10, subd. 3, par. [a]; see People v. L. A. Witherill, Inc., 29 N Y 2d 446). Whether the Sunday Blue Laws should or should not continue to be the law is a matter which rests within the competence of the Legislature and not the courts. Their enforcement rests with the District Attorney who must, of course, prosecute for their violation upon proper complaint. He could proceed properly, however, by information and not present these violations to the Grand Jury. (Appeal from order by Monroe County Court, dismissing indictment.) Present — Marsh, J. P., Moule, Cardamone and Henry, JJ.